Citation Nr: 0324293	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-08 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Jackson, Mississippi.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
finds that another VA examination addressing the etiology of 
the veteran's hepatitis C is warranted.  38 C.F.R. 
§ 3.159(c)(4).  The veteran advances several theories of 
entitlement.  A review of the record shows that in August 
2000, the RO received the veteran's application for VA 
compensation for hepatitis C.  The veteran disclosed that he 
had knee surgery and speculated that his current hepatitis C 
resulted from "pneumatic injections" he received in 
service.  The veteran's immunization record from service 
reveals that in August and September 1971, the veteran was 
vaccinated for smallpox, triple typhoid, tetanus toxoid, 
schick testing, diphtheria, cholera and yellow fever.  

Service medical records reveal that in August 1971, the 
veteran fell while in basic training and injured his right 
knee.  In August 1972, surgery was performed on the veteran's 
right knee.  

In November 2000, the veteran was afforded a VA examination 
for the claimed hepatitis C.  The veteran denied a history of 
a blood transfusion.  The veteran also denied I.V. drug use, 
occupational blood exposure and high risk sexual activities.  
The examiner noted in a December 2000 addendum that the 
origin of the hepatitis C could not be determined and was 
essentially unknown.  The examiner noted that the veteran had 
denied a blood transfusion and other risk factors.  The 
examiner stated that it was not possible to indicate with 
medical certainty the origin of the hepatitis C; however, he 
opined that it was very unlikely that the infection was 
contracted during the right knee surgery.  

In the Notice of Disagreement filed by the veteran in October 
2001, the veteran claimed that he contracted hepatitis C 
during the knee surgery performed on him during service.  In 
August 2002, the veteran submitted a statement from his 
private physician, Dr. Rinker, who noted that the veteran had 
a blood transfusion during his right knee surgery.  
Furthermore, Dr. Rinker opined that because the veteran did 
not have a history of I.V. drug use, it was most likely that 
he acquired hepatitis C during his blood transfusion.  

On medical examination performed for separation purposes in 
May 1974, the examiner noted a scar on the veteran's right 
knee due to the surgery.  There were no other notations 
regarding identifying marks, scars or tattoos.  In September 
1974, the veteran was afforded a VA examination for 
disability evaluation relating to his claim for service 
connection for his right knee and varicose veins.  The 
examiner noted that the veteran had a tattoo on the dorsum of 
his left forearm.  In October 2002, the veteran submitted a 
second statement from Dr. Rinker who noted that upon review 
of the veteran's records to include his risk factors for 
hepatitis C, the physician felt it was at least as likely as 
not that the veteran acquired hepatitis C from a tattoo he 
received during service.

At a hearing held in September 2002, the veteran testified 
that the physician who performed his knee surgery while in 
service told him that he had a blood transfusion.  He stated 
that he was not aware of having any other blood transfusion.  
The veteran also testified that during active duty service he 
received a tattoo on his arm and had his ear pierced.  The 
veteran stated that he had not received any further tattoos 
or piercings.  The veteran denied I.V. drug use and high risk 
sexual behavior.  The veteran also testified that he received 
multiple shots while in service and speculated that he could 
have contracted hepatitis from contaminated needles.

The veteran was afforded a VA medical examination in November 
2000; however, the examiner only submitted an opinion of 
causal connection regarding the diagnosed hepatitis C and 
knee surgery.  The veteran has not been afforded a VA medical 
examination in connection with his claim that the hepatitis C 
was contracted upon receipt of a tattoo, ear piercing, shots 
or "pneumatic injections" during service.  The Board finds 
that such an examination is necessary. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See generally Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology and 
likely date of onset of his claimed 
hepatitis C.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any hepatitis C 
identified on examination is 
etiologically related to the veteran's 
service or any incident therein, 
including but not limited to the 
claimed tattoo, ear piercing, or shots.  
If the examiner concludes that the 
veteran has hepatitis C which was 
incurred in service, the examiner 
should state the etiological factor 
leading to the hepatitis C.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  If an opinion can not be 
expressed without resort to 
speculation, the examiner should so 
indicate.

3.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for hepatitis C.  In 
this issuance, the RO should include 
the provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002).  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.
A review of the evidence in this case reflects that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hepatitis C.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 

